DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 & 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20120299038) in view of Yoneda et al. (US 20120273823) and further in view of Sonobe et al. (US 2007/0023777).
Regarding claim 1, Hwang discloses that a semiconductor light emitting chip, comprising:
a substrate 111;
an laminating layer 120 which comprises an N-type gallium nitride layer 115, an active region 1174, and a P-type gallium nitride layer 119, wherein said substrate 111, said N-type gallium nitride layer 115, said active region 117, and said P-type gallium nitride layer 119  (para. 0059) are sequentially overlapped with each other; 
at least a reflective layer 131 (para. 0066) laminated on a portion of a surface of said P-type gallium nitride layer 119 (Fig. 9);
at least two insulating layers 133 (para. 0086, as multiple layer), one of said insulating layers laminated on said P-type gallium nitride layer to surround at an inner peripheral portion of said reflective layer 131 while another said insulating layer laminated on said P-type gallium nitride layer (left and right from element 137) to surround at an outer peripheral portion of said reflective layer 133 (near element 135);
at least one anti-diffusion layer 137 (para. 0075, note, Ti, Ni as applicant disclose in applicant’s specification) laminated on said reflective layer and said at least two insulating layers 131 isolate said at least one anti-diffusion layer and P-type gallium nitride layer; and
an electrode 143 & 141 set which comprises an N-type electrode and a P-type electrode, wherein said N-type electrode is electrically connected to said N-type gallium nitride layer of said epitaxial laminating layer while said P-type electrode is electrically connected to said anti-diffusion layer (Fig. 9).
Hwang fails to teach that said at least two insulating layer are configured to prevent said at least one anti-diffusion layer from directly contacting with said P-type gallium nitride and fails to specify that the laminated layer is epi laminated layer.
However, Yoneda suggests that such that said at least two insulating layer 20 & 30 are configured to prevent said at least one anti-diffusion layer 22B (Fig. 13B) from directly contacting with said P-type gallium nitride (Fig. 12A-13B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Hwang with said at least two insulating layer are configured to prevent said at least one anti-diffusion layer from directly contacting with said P-type gallium nitride as taught by Yoneda in order to improve productivity (para. 0017) by simplified process and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Hwang & Yoneda fail to specify that the laminated layer is epi laminated layer.
Sonobe suggests that the laminated layer is epi laminated layer (para. 0124).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Hwang & Yoneda with the laminated layer is epi laminated layer as taught by Sonobe in order to enhance altering depositing method by manufacturing process need and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Hwang, Yoneda & Sonobe disclose that epitaxial laminating layer 120 (Hwang in view of Sonobe) has at least a semiconductor exposing portion, wherein said semiconductor exposing portion is extended from said P-type gallium nitride layer to said N-type gallium nitride layer through said active region, wherein said at least one anti-diffusion layer has at least one anti-diffusion layer perforation, wherein said semiconductor exposing portion of said epitaxial laminating layer is aligned correspondingly to said at least one anti-diffusion layer perforation of said at least one anti-diffusion layer, wherein said N-type electrode is sequentially extended through said anti-diffusion layer perforation of said at least one anti-diffusion layer and said semiconductor exposing portion of said epitaxial overlapping in order to electrically connect to said N-type gallium nitride layer (Sonobe Fig. 2(b)).
Reclaim 3, Hwang, Yoneda & Sonobe disclose that an extension electrode layer having at least one N-type extension electrode portion laminated on said N-type gallium nitride layer to be retained at said semiconductor exposing portion of said epitaxial exposing layer, wherein said N-type electrode is electrically connected to said N- extension electrode portion (Sonobe, Fig. 2(b)).
Regarding claim 16, Hwang, Yoneda & Sonobe disclose a method of manufacturing a semiconductor light emitting chip, which comprises the steps of:
(a) sequentially developing an N-type gallium nitride layer 115, an active region 117, and a P-type gallium nitride layer 119 on a substrate 111 (Fig. 9, Hwang);
(b) laminating a reflective layer 131 on a portion of a surface of said P-type gallium nitride layer 119 (Hwang, Fig. 9);
(c) extending an insulating layer 133 to surround an inner peripheral portion and an outer peripheral portion of said reflective layer respectively (Hwang, Fig. 9);
(d) developing an anti-diffusion layer 137 from said reflective layer 131 and an insulating layer 133 (Hwang, Fig. 9) such that said insulating layer isolated said anti-diffusion layer and said P-type gallium nitride, wherein said insulating layer is configured to prevent said anti-diffusion layer from directly contacting with said P-type gallium nitride (Yoneda, Fig. 13B); and
(e) electrically connecting a N-type electrode 141 to said N-type gallium nitride layer 115and electrically connect a P-type electrode 143 to an anti-diffusion layer 131 to form said semiconductor light emitting chip ((Hwang, Fig. 9).
Reclaim 17, Hwang, Yoneda & Sonobe disclose that in the step (c), said insulating layer 133 is developed from said P-type gallium nitride layer 119 to surround said reflective layer 131 (Fig. 9, Hwang). 
Reclaim 18, Hwang, Yoneda & Sonobe disclose that, in the step (c), said insulating layer 133 is developed from said active region to surround said reflective layer (Hwang, Fig. 9). 
Reclaim 19, Hwang, Yoneda & Sonobe disclose that in the step (c), said insulating layer is developed from said N-type gallium nitride layer to surround said reflective layer (Hwang, Fig. 9).
Reclaim 20, Hwang, Yoneda & Sonobe disclose that, in the step (c), said insulating layer is developed from said substrate to surround said reflective layer (Hwang, Fig. 9).
Reclaim 21, Hwang, Yoneda & Sonobe disclose that a step of: 
etching said P-type gallium nitride layer and said active region in sequence to form at least one semiconductor exposing portion extended from said P-type gallium nitride layer through said active region to said N-type gallium nitride layer (Sonobe, Fig. 2(b)), wherein in the step (d), at least one anti-diffusion layer 137 perforation is formed when said anti- diffusion layer is developed on said reflective layer 131 and said insulating layer 133, wherein said semiconductor exposing portion is aligned correspondingly to said at least one anti-diffusion layer perforation, wherein in the step (e), said N-type electrode is allowed to be sequentially extended through said at least one anti-diffusion layer and said semiconductor exposing portion in order to electrically connect to said N-type gallium nitride layer (Hwang in view of Sonobe’s 2a-b).
Reclaim 22, Hwang, Yoneda & Sonobe disclose that before the step (c), further comprising a step of: 
etching said P-type gallium nitride layer, said active region, and said N-type gallium nitride layer in sequence to form at least one semiconductor exposing portion extended from P-type gallium nitride layer through said active region to said N-type gallium nitride layer, wherein in the step (d), at least one anti-diffusion layer perforation is formed when said anti-diffusion layer is developed on said reflective layer and said insulating layer, wherein said semiconductor exposing portion is aligned correspondingly to said at least one anti-diffusion layer perforation, wherein in the step (e), said N-type electrode is allowed to be sequentially extended through said at least one anti-diffusion layer and said semiconductor exposing portion in order to electrically connect to said N-type gallium nitride layer (Hwang in view of Sonobe’s 2a-b).
Reclaim 23, Hwang, Yoneda & Sonobe disclose that, before the step (e), further comprising a step of: developing at least one N-type extension electrode portion on said N-type gallium nitride layer, wherein in the step (e), said N-type electrode is electrically connected to said N-type gallium nitride layer so as to electrically connect to said at least one N-type extension electrode portion (Hwang in view of Sonobe’s 2a-b).
Allowable Subject Matter
Claims 4-15 & 24-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899